Brandes Investment Trust 11988 El Camino Real, Suite 500 San Diego, CA92130 January 30, 2009 Brandes Investment Partners, L.P. 11988 El Camino Real, Suite 500 San Diego, CA92130 Ladies and Gentlemen: This will confirm that the Amended and Restated Expense Limitation and Reimbursement Agreement between us dated October1, 2008, has been further amended to extend the term of the Agreement to January 30, 2010 and shall continue in effect thereafter for additional periods not exceeding one (1) year so long as such continuation is approved at least annually by Brandes Investment Partners, L.P., and the Board of Trustees of the Trust.Except as set forth herein, the letter agreement remains in full force and effect. Please sign this letter below to confirm our agreement regarding this matter. Very truly yours, President Agreed: Brandes Investment Partners, L.P. By: Managing Partner
